DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 24-43 (and new claims 54-56) in the reply filed on 5/10/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites ‘wherein the end effector expands at least about three times its diameter when disposed within the lumen’ - this is unclear how the end effector is expanding when sheathed/collapsed within the lumen.  It is believed that this limitation was meant to say that the end effector expands to that when outside the lumen, thereby further limiting claim 36.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-28, 31, 34, 35, 40, 54, & 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesh et al. (US Pat. No. 6,650,923 B1).
Regarding claim 24, Lesh et al. disclose a method (Figs. 4-11), comprising: with a deflectable stylus 74 (Figs. 4-11) disposed within a right atrium of a heart (Figs. 4-6), extending an atraumatic support 20 (Figs. 4-6) (1) having an end effector at its distal end (support 20 has a distal end that is considered the ‘end effector’ - Figs. 4-6), and (2) that is disposed at least partially within the stylus 74, distally from a distal end portion of the stylus 74 such that the end effector contacts the septum (Fig. 7 - distal end of support 20 contacts the septum); and with the end effector in contact with the septum, extending a puncture member 50 (Figs. 8 & 9) that is slidably disposed within the atraumatic support 20 distally from the end effector such that the puncture member 50 pierces the septum (Fig. 8).  
Regarding claim 25, Lesh et al. further disclose wherein the stylus 74 is coupled to a shaft (proximal portion of 74 considered to be a shaft), the method further comprising: inserting the shaft into the heart such that a distal end portion of the stylus is disposed in the right atrium of the heart (Figs. 4 & 5); and deflecting the stylus such that the distal end portion of the stylus points away from a central axis of the shaft and towards the septum of the heart (Figs. 6 - 7).  
Regarding claim 26, Lesh et al. further disclose wherein the extending the puncture member 50 distally from the atraumatic support 20 includes extending the puncture member 50 distally along a longitudinal axis that is substantially perpendicular to a longitudinal axis of the shaft (distal end 20 and puncture member 50 are ‘substantially’ perpendicular to the proximal portion of stylus 74 which is considered to be the ‘shaft’ - shown in Figs. 8 & 9).  
Regarding claim 27, Lesh et al. further disclose 249534339 v1Application No.: 16/577,345Docket No.: PTRX-001/02US 338081-2007visualizing from outside the patient a radiopaque or echo-bright marker that is disposed at the shaft, the atraumatic support, the end effector, or the stylus, and within the heart of the patient (column 1, lines 48-51 & column 8, lines 43-64).  
Regarding claim 28, Lesh et al. further disclose wherein the inserting the shaft (proximal portion of 74) includes slidably advancing the shaft about a guidewire 76 (Fig. 4; column 8, lines 17-26).  
Regarding claim 31, Lesh et al. further disclose wherein the extending the puncture member 50 distally from the atraumatic support 20 includes extending the puncture member 50 distally along an longitudinal axis that is between about 0 degrees and about 90 degrees relative to a longitudinal axis of the shaft (distal end 20 and 
Regarding claim 34, Lesh et al. further disclose wherein the extending the atraumatic support 20 distally from the stylus towards and into contact with the septum includes tenting the septum with the end effector such that a fossa ovalis of the tented septum is urged into a left atrium of the heart (tenting is seen in Fig. 8 as the septum is urged toward the left atrium).  
Regarding claim 35, Lesh et al. further disclose wherein the extending the puncture member 50 such that the puncture member 50 pierces the septum includes piercing a fossa ovalis of the heart (Figs. 8 & 9).  
Regarding claim 40, Lesh et al. further disclose visualizing from outside the patient a radiopaque or echo-bright marker disposed within the heart of the patient (column 1, lines 48-51 & column 8, lines 43-64).
Regarding claim 54, Lesh et al. further disclose wherein the extending the atraumatic support distally from the distal end portion of the stylus includes extending the atraumatic support distally from a terminal distal end of the stylus 74 (atraumatic support 20 is delivered/translated through the shaft portion/proximal end of 74 and extends from the terminal distal end thereof - Figs. 4-9).  
Regarding claim 56, Lesh et al. further disclose wherein the extending the puncture member 50 such that the puncture member 50 pierces the septum includes piercing the septum with the septum tented by the end effector (tenting is seen in Fig. 8 as the septum is urged toward the left atrium).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 39, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh et al. (US Pat. No. 6,650,923 B1) in view of Kapadia et al. (US Pat. No. 9,498,585 B2).
Regarding claims 29, 30, 39, and 55, Lesh et al. fail to further disclose wherein the inserting the shaft includes inserting the shaft into an inferior vena cava (IVC) of the heart and a superior vena cava (SVC) of the heart, and wherein the extending the atraumatic support occurs with the shaft spanning the IVC and the SVC [claim 29]; wherein the stylus is slidably coupled to the shaft [claim 30]; wherein prior to the extending the atraumatic support distally from the distal end portion of the stylus, the end effector of the atraumatic support is disposed within a lumen defined by the stylus [claim 39]; and wherein the extending the atraumatic support includes extending the atraumatic support through a window defined by the shaft proximal to a distal end of the shaft [claim 55].  
.
Claims 32, 33, 36-38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh et al. (US Pat. No. 6,650,923 B1) in view of Kassab et al. (US Pub. No. 2011/0245800 A1).
Regarding claims 32, 33, 36-38, and 41-43, Lesh et al. fail to further disclose wherein the extending the puncture member such that the puncture member pierces the septum includes extending the puncture member into a left atrium of the heart, the method further comprising: with the puncture member disposed in the left atrium, extending distally a guide wire from within a lumen defined by the puncture member from the puncture member and into the left atrium [claim 32]; with the guide wire disposed in the left atrium, withdrawing proximally the puncture member from the left atrium and into the atraumatic support such that a distal end of the puncture member is 
However, Kassab et al. teach a similar transseptal access method using a deflectable stylus 1800 (see fig. 19 and 90122) disposed within a right atrium of a heart (see 0192), extending an atraumatic support 1810 having an end effector 1830 at its distal end (see 40122), and that is disposed at least partially within the stylus 1800 (see fig. 19 and 910122), distally from a distal end portion of the stylus 1800 such that the end effector contacts 1830 the septum 2910 (see fig. 29 and 9101952); and with the end effector 1830 in contact with the septum 2910, extending a needle 1890 that is slidably disposed within the atraumatic support 1810 (see 40130 and fig. 20A-20C) distally from the end effector 1830 such that the needle 1890 pierces the septum (see 4/0192 and 0188); wherein the extending the atraumatic support 1810 distally from the distal end portion of the stylus 1800 includes extending the end effector 1830 from a lumen defined by the stylus 1800 such that the end effector expands in cross-sectional area as it exits the lumen (see fig. 18A-18B and 0122-0123 and 0127-0128); the end 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesh et al.’s method to include the above noted limitations, as suggested and taught by Kassab, for the purpose of being able to reversibly engage a large area of tissue to pull back the septum to make it easier and less forceful to engage the septum with the puncture member (Kassab paragraphs [0098] and [0125]).
Further regarding the limitation of claim 37 (wherein the end effector expands as it exits the lumen from a diameter of between about 5 mm and about 7 mm to a diameter of between about 8 mm and about 15 mm), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  create the expanded end effector such that it meets the claimed limits of expansion, for the purpose of accommodating a proper/desired engagement with the septum, since it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 11, 2022